Citation Nr: 0216118	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  00-11 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
reaction with conversion features, evaluated as 50 percent 
disabling, for the purposes of accrued benefits.

[The issues of entitlement to service connection for cause of 
the veteran's death and entitlement to dependency and 
indemnity compensation under 38 U.S.C.A. § 1151 will be the 
subject of a later decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1944.  He died in August 1999.  The appellant is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
entitlement to accrued benefits.  The claim for accrued 
benefits was based on a claim for an increased rating for a 
service-connected psychiatric disorder which was pending at 
the time of the veteran's death.  

In June 2000 and October 2000, the appellant and her son 
presented oral testimony before a Hearing Officer at the RO.  
Transcripts from those hearings have been associated with the 
claims file.

In August 2002, the appellant and her son testified at a 
videoconference hearing before the undersigned Acting Board 
Member.  A transcript of the testimony has been associated 
with the claims file.

The Board is undertaking additional development on the issues 
of entitlement to service connection for the cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151.  When the additional 
development is completed, the Board will provide notice of 
the development as required by law and allow the appellant to 
respond with additional evidence and/or argument.  The Board 
will then prepare a separate decision addressing those 
issues.


FINDINGS OF FACT

1.  Prior to the veteran's death, his anxiety reaction with 
conversion features was manifested by nightmares, symptoms of 
anxiety and irritability, and moderate difficulties in social 
and occupational functioning.

2.  The veteran's psychiatric disorder was not productive of 
more than considerable social and industrial impairment, and 
did not cause occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfered 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.




CONCLUSION OF LAW

The criteria for an increased evaluation for anxiety reaction 
with conversion features, evaluated as 50 percent disabling, 
for accrued benefits purposes, have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.1000 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  For example, 
the discussions in the March 2000 rating decision and the 
April 2000 statement of the case informed the appellant of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  
Additionally, in an August 2001 letter to the appellant, the 
RO informed her that it would obtain any VA or other Federal 
records that she identified.  The RO also told her that if 
there were private medical records, she needed to fill out a 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, so that VA could obtain those records.  
The determinations listed above and the August 2001 letter 
provided the appellant with a specific explanation of the 
type of evidence necessary to substantiate her claim, as well 
as an explanation of what evidence was to be provided by her 
and what evidence the VA would attempt to obtain on her 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the statements of the case.  The 
basic elements for establishing entitlement to a higher 
evaluation have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The Board finds that VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  At the time the veteran filed his claim for an 
increased evaluation for anxiety reaction with conversion 
features, VA provided him with an examination.  Additionally, 
the RO attempted to obtain all relevant evidence identified 
by the veteran as to his service-connected disability.  The 
Board is not aware of any relevant evidence that has not been 
obtained.  Additionally, this is an accrued benefits claim, 
and the claim needs to be adjudicated based upon the evidence 
that was in the record, to include evidence on constructive 
notice, at the time of the veteran's death in August 1999.  
Thus, no private medical records or non-VA medical records 
that were not part of the record at the time of the veteran's 
death may be considered.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required for this claim.  

II.  Analysis

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.1000 (2001).  Accrued benefits 
include those the veteran was entitled to at the time of 
death under an existing rating or based on evidence in the 
file at the date of death.  See 38 U.S.C.A. § 5121(a) (West 
Supp. 2002); 38 C.F.R. § 3.1000(a) (2001); see Ralston v. 
West, 13 Vet. App. 108, 113 (1999).  In order for a claimant 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of death.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  A claim must have been 
filed by or on behalf of the veteran prior to his death in 
accordance with 38 U.S.C.A. § 5101(a) (West 1991).  Id.  

Entitlement to the benefit sought in an accrued benefits case 
must be established by the "evidence in the file at the date 
of death."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

In the present case, at the time of the veteran's death, he 
had a claim pending for entitlement to an increased 
evaluation for an anxiety reaction with conversion features, 
which was evaluated as 50 percent disabling.  This claim was 
filed in June 1995 and was pending at the time of the 
veteran's death.  Thus, the issue of accrued benefits is 
appropriate, as the appellant filed her claim for accrued 
benefits within one year of the veteran's death.  The 
question now becomes whether the evidence in the file at the 
time of the veteran's death supported a claim for an 
evaluation in excess of 50 percent for the anxiety reaction 
with conversion features.  

The Board has considered the full history of the service-
connected disability.  The veteran was granted service 
connection for psychoneurosis in a June 1945 rating decision 
and assigned a 10 percent evaluation.  In November 1949, the 
RO granted a 30 percent evaluation.  In June 1963, the RO 
granted a 50 percent evaluation and reclassified the service-
connected disability as an anxiety reaction with conversion 
features.  The disorder remained rated at 50 percent until 
the time of his death.

In a June 1995 VA Form 21-4138, Statement in Support of 
Claim, the veteran stated that his nervous condition had 
worsened and that he had dreams from the war which caused his 
heart to beat fast.

A September 1994 letter from a private psychologist shows 
that he had been treating the veteran since the veteran was 
in an automobile accident in June 1993.  The psychologist 
stated that the veteran had hit the back of his head in the 
accident and could not recall having received emergency 
treatment.  He stated he had diagnosed the veteran with post-
traumatic stress disorder and probable brain injury secondary 
to the automobile collision.  The psychologist stated that he 
was treating the veteran in an attempt to help him regain his 
pre-accident status, which had been "perfectly 
satisfactory."  He opined that the veteran had sustained 
brain injuries in two locations, which would account for his 
symptoms of sleep problems, lack of attention to self care, 
appetite changes, memory deficit, inability to concentrate, 
and language deficits.  The psychologist expressed doubt that 
the veteran could return to his pre-accident condition.  He 
stated that the post-traumatic stress disorder was causally 
linked to the June 1993 automobile accident.

A July 1995 VA psychiatric evaluation report shows that the 
examiner noted the veteran had been retired and had not 
worked for the last five years.  The veteran reported that 
his daily activities included taking care of his wife, who 
was an invalid.  He stated he continued to have difficulty 
with anxiety and frustration with caring for his wife, but 
added that it was probably not any different than it had been 
in the prior three to five years.  The veteran stated he 
continued to have problems with nightmares about once or 
twice a week, but noted he had periods of up to two weeks 
where he would have no nightmares.  The examiner noted that 
the veteran was unable to tell him the content of the 
nightmares, except that they were war related.  The veteran 
noted that in the last three years, he had more trouble with 
his memory, which the examiner stated was apparent during the 
evaluation.

The examiner stated that the veteran was oriented to person 
and place.  He noted the veteran was unsure of the month and 
date.  The examiner stated the veteran could name the 
Presidents in reverse order only back to Bush, and was unable 
to name any other living Presidents.  He noted the veteran 
was only able to remember one and one-half of three complex 
objects at one minute and only one at five minutes.  He 
stated the veteran struggled with multiplication and addition 
of numbers.  He noted there was no evidence of a psychosis.  
The examiner added that the veteran presented as a "somewhat 
passive but cooperative and friendly gentleman."  The 
examiner concluded the following:

Based on the data presented today, I do 
not see that there has been a worsening 
in his anxiety neurosis since his last 
evaluation back in 1990.  I do think that 
there has been a worsening of his 
dementia[,] but that is not a service-
connected condition.

He entered diagnoses of (1) anxiety disorder, chronic, 
moderate and (2) dementia, Alzheimer's type, moderate.

In a July 1996 statement, the veteran's son stated that the 
veteran had been able to earn extra money by helping his 
brother (the veteran's son) with his tree-service business up 
until five months prior.  He stated the veteran's personality 
and attitude had taken a turn for the worse in the last year.  
The veteran's son described the veteran getting angry when 
providing estimates for a job and swearing at the customer.  
He stated his father was out of control and that his father 
continued to work because he needed the money, but that his 
father's behavior was unacceptable to be in the working 
environment.  The veteran's son asserted that the RO should 
reconsider its denial of an increased evaluation for his 
father's psychiatric disorder.

In the veteran's August 1996 VA Form 9, Appeal to the Board 
of Veterans' Appeals, he stated that he could not work 
anymore.  He also stated he would get angry at people and 
lose his temper easily.  He described his nights as restless 
because he could not stop worrying about medical and 
prescription bills.  The veteran stated he needed more money 
from his benefits so he could get some sleep.

In a February 1997 statement from the veteran's daughter-in-
law, she stated that the veteran could not work because of 
his service-connected disability.

A June 1997 VA psychiatric evaluation report shows that the 
examiner reviewed the veteran's claims file and reported the 
veteran's psychiatric history in detail.  The examiner stated 
that during the mental status examination, the veteran 
quickly gave up in attempts to do any mental tasks and would 
turn to his wife for direction.  He noted, however, that the 
veteran had the capability of recalling many things in the 
past.  The examiner stated that the veteran gave a mildly-
puzzling clinical picture.  He stated the veteran had had 
major symptoms of anxiety and irritability over the years 
with some diagnosis of depression, but chiefly a mixed 
personality disorder with a strong dependent element and 
irritability that was suggestive of a low level of 
personality disorder and personality organization.  The 
examiner noted the veteran had dementia, which could have 
started in 1988 (based on history provided by the veteran's 
wife).  He entered diagnoses of generalized anxiety disorder, 
hypochondriasis with poor insight, nightmare disorder, and 
dementia under Axis I and personality disorder under Axis II.  
The examiner stated that secondary to the chronic anxiety the 
veteran had a global assessment of functioning (GAF) score of 
55 with moderate difficulties in social and occupational 
functioning over the years.  He further stated that the 
veteran had a GAF score of 32 with a major impairment and the 
inability to maintain interpersonal relationships in a very 
satisfactory way and unable to work based upon his dementia 
and all other diagnoses.  

In a June 1999 statement written on a prescription form from 
Dr. T., he stated that the veteran had a military service-
connected disability for the past 40 plus years of 
approximately 50 percent.  He also stated that the veteran 
was "no longer able to work as a result of that 
disability."

Finally, during the hearing held before the undersigned 
Member of the Board in August 2002, the appellant and her son 
testified that prior to the veteran's death he was very angry 
and did a lot of shouting.  They reported that little things 
caused him to explode, such as if a cashier in a store took 
too long.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The criteria for mental disorders were amended in November 
1996, during the pendency of the veteran's appeal during his 
lifetime.  The Board must consider both criteria in making 
its determination.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (when regulation changes after claim has been 
filed but before appeal process has been completed, version 
most favorable to claimant will apply).  The criteria for 
mental disorders and the respective evaluations prior to 
November 6, 1996, were as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment -100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 
50 percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).

The criteria for anxiety reaction with conversion features 
and the respective evaluations following November 6, 1996, 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9424 (2001).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the anxiety 
reaction with conversion features.  In September 1994, a 
private psychologist noted that prior to a 1993 accident, the 
veteran had been "perfectly satisfactory."  He attributed 
the veteran's sleep problems, lack of attention to self care, 
memory and language deficits, and inability to concentrate to 
the head injury that the veteran had sustained in the 1993 
automobile accident.  In July 1995, the examiner stated that 
the veteran was retired and had not worked for five years.  
The veteran described having nightmares several times a week, 
but noted he would go through periods of up to two weeks of 
having no nightmares.  The examiner stated that the veteran 
was oriented to person and place, but not the date.  There 
was no evidence of a psychosis.  He determined that the 
veteran's service-connected psychiatric disorder had not 
worsened since the veteran was last evaluated in 1990.  In 
1996 and 1997, family members stated that the veteran was 
unable to work as a result of his service-connected 
psychiatric disorder.  The veteran stated such in his VA Form 
9, which he submitted in 1998.  In June 1997, the VA examiner 
stated that the veteran had a GAF score of 55 based upon his 
generalized anxiety disorder, which indicated moderate 
difficulties in social and occupational functioning.  In June 
1999, a private physician stated that the veteran had a 
service-connected disability, which caused the veteran to be 
unemployable.  

The Board finds that the symptoms which are attributable to 
the service-connected disability are consistent with the 
criteria for a 50 percent evaluation under the old criteria 
and the new criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).  
In considering the old criteria, the veteran's anxiety 
reaction with conversion features symptoms considerably 
impaired him in both work and social situations.  See 
38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  
Additionally, the veteran's family members noted that the 
veteran had difficulty getting along with others.  At the 
time of the July 1995 psychiatric evaluation, the veteran 
reported that he was retired.  In the June 1997 psychiatric 
evaluation report, the examiner stated that the veteran had 
moderate difficulties in social and occupational functioning.  
In considering the new criteria, the veteran has difficulty 
in establishing and maintaining effective work and social 
relationships.  There has been no evidence of circumstantial, 
circumlocutory, or stereotyped speech.  Impairment of memory 
has been attributed to a non-service-connected disability of 
dementia.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).

The determination that the veteran was 50 percent disabled is 
supported by the VA examiner's finding in the June 1997 
psychiatric examinations that the GAF score was 55.  Although 
the GAF score does not fit neatly into the rating criteria, 
it is evidence which has importance in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 55 (which falls into the range of between 51 to 
60) is defined as Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Moderate symptoms are indicative of no more than a 50 percent 
evaluation under either the old criteria or the new criteria.

The Board has considered whether an evaluation in excess of 
50 percent is warranted for anxiety reaction with conversion 
features and finds that such is not the case.  The veteran 
did not meet the criteria for a 70 percent evaluation under 
either the old criteria or the new criteria.  Considering the 
new criteria, the veteran had not reported suicidal and 
homicidal ideations or obsessional rituals which interfered 
with routine activities during any of the evaluations.  No 
medical professional stated that the veteran's speech was 
intermittently illogical.  There were findings of 
forgetfulness; however, both the VA examiners and the private 
psychologist attributed such to the veteran's dementia or 
residuals from a head injury sustained in June 1993.  The 
diagnosis of dementia was not service connected, and any 
residuals from the June 1993 automobile accident cannot be 
service connected.  In the July 1995 evaluation report, the 
examiner noted that there was no evidence of a psychosis.  
While there have been some findings of neglect personal 
appearance, such has clearly been attributed to the head 
injury that the veteran had sustained at the time of the 1993 
automobile accident.  In the September 1994 letter, the 
private psychologist noted that the location of the veteran's 
head injury was consistent with his symptoms of inattention 
to care.  Thus, there have been no findings of spatial 
disorientation or neglect of personal appearance that has 
been attributable to the service-connected anxiety reaction 
with conversion features.  Therefore, the Board does not find 
that the veteran met the 70 percent criteria under the new 
criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).

In considering the old criteria, the Board must address the 
veteran's employability status.  Significantly, however, 
severe impairment due to the service-connected disability was 
not shown.  The veteran's family and the veteran asserted 
that the veteran was unable to work as a result of the 
service-connected anxiety reaction with conversion features.  
Additionally, a private physician stated that the veteran was 
unable to work due to a "service-connected disability."  
The Board finds that the June 1999 private medical opinion is 
outweighed by the findings reported in the July 1995 and June 
1997 VA psychiatric evaluation reports for several reasons.  
First, the June 1999 opinion does not even specifically 
mention the veteran's service-connected diagnosis.  While Dr. 
T noted that the disability was 50 percent disabling, he made 
a cursory finding without any evidence to substantiate his 
opinion.  However, in the July 1995 VA evaluation report, it 
is clear that the examiner had an opportunity to review the 
veteran's claims file.  He found that the veteran's 
disability had not worsened since the 1990 evaluation.  
Additionally, the veteran attributed his not working to being 
retired.  More importantly, in the June 1997 VA evaluation 
report, the examiner made a specific determination that the 
veteran's generalized anxiety disorder caused the veteran 
moderate difficulties in social and occupational functioning 
and assigned a GAF score of 55.  That examiner determined 
that it was only as a result of the veteran's nonservice-
connected dementia and other disabilities that the veteran 
was unable to work.  This examiner, like the one who 
conducted the July 1995 evaluation, had the opportunity to 
review the veteran's claims file and determined that the 
veteran was employable in assigning him a GAF score of 55.  
This evaluation report also described very specific findings 
as to the veteran's disability.  The cursory findings in the 
June 1999 note from the private physician are given less 
probative value than the VA evaluation reports, which show a 
review of the claims file and specific findings of the 
veteran's mental status and a determination of the severity 
of the veteran's disability.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran had severe impairment or could not work as a result 
of his anxiety reaction with conversion features symptoms.  
The veteran was properly in receipt of a 50 percent 
evaluation at the time of his death, which is indicative of a 
considerable impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  

Prior to the veteran's death, the veteran reported his 
symptoms, which he was competent to describe; however, to the 
extent that he asserted that his service-connected anxiety 
reaction with conversion features warranted an increased 
evaluation, the Board finds that the evidence does not 
support his contentions, for the reasons stated above.  The 
Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an evaluation 
in excess of 50 percent for anxiety reaction with conversion 
features, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

In short, the Board finds that the record at the time of the 
veteran's death did not establish that he was entitled to an 
evaluation in excess of 50 percent for anxiety reaction with 
conversion features.  As such, the requirements for accrued 
benefits have not been met, and the claim is denied.




ORDER

Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction with conversion features, for purposes of 
accrued benefits, is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

